Citation Nr: 1539331	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In November 1979, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for bilateral pes planus.  The Veteran did not appeal this decision and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the RO's November 1979 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral pes planus.

3.  The Veteran is presumed to have been sound at entrance to service and the evidence of record is in equipoise as to whether the Veteran's bilateral pes planus began during his active duty service.


CONCLUSIONS OF LAW

1.  The November 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence submitted since the November 1979 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board is reopening and granting the Veteran's claim of entitlement to service connection for bilateral pes planus.  As these actions are favorable to the Veteran, no discussion of VA's duties to notify or assist is necessary.

A.  Claim to Reopen

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a November 1979 rating decision, the RO observed that the Veteran's January 1952 service entrance examination was negative for any notation of bilateral pes planus and that his January 1956 separation examination showed second degree bilateral pes planus, not currently disabling.  The RO denied entitlement to service connection for bilateral pes planus based on the August 1979 VA medical examination finding that the Veteran had bilateral pes planus which was "symptomatic, chronic, congenital or developmental" in nature and therefore not caused or aggravated by his military service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the November 1979 rating decision became final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In September 2007, the Veteran filed his present claim seeking to reopen the issue of entitlement to service connection for bilateral pes planus.  This appeal arises from the RO's February 2008 rating decision which denied the Veteran's claim based on the absence of new and material evidence demonstrating that his bilateral pes planus resulted from his active duty service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence added to the record since the November 1979 rating decision includes photocopies of the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements indicating that he did not have bilateral pes planus when he entered the Navy and that it first manifested during his active duty service, as evidenced by the fact that the condition was severe enough to be noted on his service separation examination.

The Board observes that the photocopies of Veteran's service treatment records are not considered new and are duplicative of evidence previously considered by VA.  Nevertheless, the Board finds that the post-service VA and private treatment records and the Veteran's lay statements are new in the sense that they were not previously before agency decision makers.  The Board also finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, the post-service VA and private treatment records reflect that the Veteran currently has bilateral pes planus.  Further, the Veteran's lay statements provide competent evidence that his bilateral pes planus first manifested during his military service and that it was not congenital or developmental in nature, as demonstrated by the fact that it was not found on examination when he entered military service and by the fact that it was found on examination when he separated from military service.  Accordingly, the Board finds that this evidence raises a reasonably possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened. 

B.  Entitlement to Service Connection

The Veteran is seeking entitlement to service connection for bilateral pes planus.  He contends that his bilateral pes planus first manifested during his military service.

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2014).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's January 1952 service entrance examination showed normal clinical findings regarding the Veteran's feet.  Although an August 1979 VA medical examiner diagnosed the Veteran as having bilateral pes planus that was symptomatic, chronic, congenital or developmental in nature, the examiner did not provide any additional information to support this finding.  Moreover, the remaining evidence of record does not reflect that the Veteran's bilateral pes planus pre-existed his military service.  Therefore, the Veteran is presumed to have been sound upon entry into service and the issue before the Board is one of direct service connection rather than aggravation of a pre-existing disability.

With respect to the first element of service connection, the Veteran's post-service VA and private treatment records reflect a diagnosis of bilateral pes planus during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  Moreover, when the Veteran was discharged from military service in January 1956, his separation examination showed that he had abnormal feet.  The service examiner provided a diagnosis of second degree bilateral pes planus, not considered disabling.  Thus, the Board finds the evidence of record demonstrates an in-service event for purposes of service connection.  Finally, the Board observes that the Veteran's June 2008 notice of disagreement and a May 2010 substantive appeal to the Board included lay statements from the Veteran asserting that his service entrance examination did not show any bilateral pes planus but that the onset of his bilateral pes planus occurred during his active duty service and was severe enough to be noted on his separation examination.

The Board acknowledges that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., the onset of flat feet during military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Likewise, the Veteran's statements are competent evidence of the symptoms he observes through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran competently and credibly stated that he entered military service without bilateral pes planus and that it was not observed on examination when he entered military service in January 1952.  The Veteran also competently and credibly asserted that he developed bilateral pes planus during his active duty service and that his separation examination showed a diagnosis of bilateral pes planus.  The Veteran has competently and credibly stated that his symptoms have been present since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral pes planus had its onset during his active duty service.  As such, service connection for bilateral pes planus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral pes planus is reopened.  

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


